DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"conveying device" in claims 1, 3, 4 and 11
“alarm device” in claims 2 and 12
 “millimeter wave transceiver module” in claims 1, 3, 5, 10 and 11
“quadrature demodulation and data acquisition module” in claims 1,2,5,7 and 11
“switch control unit” in claims 1 and 11
“transmitting switch control unit” in claim 1
“receiving switch control unit” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 8 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, lines 16-17, recites the limitation "the doubled signal to a second filter" in "the second frequency doubler, doubling a frequency of a signal output from the second power amplifier to a third frequency range, and outputting the doubled signal to a second filter;".  There is insufficient antecedent basis for this limitation in the claim. Claim limitation must clarify which “the doubled signal” is being referred to as more than one signal have been doubled. 
Claim 6, lines 20-21, recites the limitation "the amplified signal" in "the third power amplifier, performing power amplification on the signal output from the second filter, and 
Claim 6, lines 30-32,  recites the limitation "the amplified signal" in "and the fifth power amplifier, performing power amplification on the mixed signal at the radio frequency end of the first quadrature mixer and outputs the amplified signal to the transmitting antenna.".  There is insufficient antecedent basis for this limitation in the claim. Claim limitation must clarify which “the amplified signal” is being referred to as more than one signal have been amplified. 
Claim 8, lines 5-6, recites the limitation "the filtered signal" in "the first divider, outputting the output signal to a third filter for filtering, the filtered signal being outputted to a second divider having an output frequency range of a fifth frequency range;".  There is insufficient antecedent basis for this limitation in the claim. Claim limitation must clarify which “the filtered signal” is being referred to as more than one signal have been filtered. 
Claim 8, lines 8-10,  recites the limitation "the filtered signal" in "and the second divider, outputting the output signal to a fourth filter for filtering, the filtered signal being outputted to the quadrature demodulation and data acquisition module to correct an input voltage of the voltage-controlled oscillation source.".  There is insufficient antecedent basis for this limitation in the claim. Claim limitation must clarify which “the filtered signal” is being referred to as more than one signal have been filtered. 

Claim 9 being rejected under 35 U.S.C. 112(b) due to its dependency on claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5,7,11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN 102914766 A, English translation provided used for citations) in view of XIAO (CN 107543831 A, English translation provided used for citations).

Regarding claim 1, Jin discloses [Note: what Jin does not disclose is strike-through] 
A millimeter wave real-time imaging based safety inspection system (“Paragraph 0020, “The invention provides an antenna device used in millimeter wave imaging system”), comprising: 

a millimeter wave transceiver module configured to generate a millimeter wave transmission signal transmitted to the object to be inspected and receive and process an echo signal (Paragraph 0020, “comprising an emitting antenna array, a receiving antenna array, transmitting antenna array switching and receiving antenna array switching.”); 
an antenna array, connected to the millimeter wave transceiver module, wherein the antenna array comprises a transmitting antenna array (Paragraph 0021, “transmitting antenna array for radiating the radio frequency signal, each one emitting antenna array with N antenna units, each antenna unit corresponding to one emitting channel”) and a receiving antenna array, the transmitting antenna array comprises a plurality of transmitting antennas, the receiving antenna array comprises a plurality of receiving antennas (Paragraph 0022, “receiving antenna array for receiving the radio frequency signal, each one emitting antenna array with N antenna units, each antenna unit corresponding to one receiving channel”), and there is a one to one correspondence between the transmitting antennas and the receiving antennas to transmit the millimeter wave transmission signal and receive the echo signal (Paragraph 0024, “the emitting antenna array and receiving antenna array has a single rolling-type working mode, that is, each one time, the emitting antenna array and receiving antenna array respectively only one emitting passage opening and one receiving channel are opened”); 
a switch array, comprising a transmitting switch array and a receiving switch array, wherein the transmitting switch array comprises a plurality of transmitting switches, and the receiving switch array comprises a plurality of receiving switches (Paragraph 0020, “transmitting antenna array switching and receiving antenna array switching. for generating emitting antenna array switching and receiving antenna array switching logic state basic time sequence of switching logic control and a time sequence instruction according to a certain logic state control emitting antenna array switching and receiving the logic state of the antenna array switching of switching logic editor.”); 
a switch control unit, comprising a transmitting switch control unit and a receiving switch control unit, wherein the transmitting switch control unit is electrically connected to the transmitting switch array, and the receiving switch control unit is electrically connected to the receiving switch array, so as to control on and off of the transmitting switches and receiving switches according to a preset timing (Paragraph 0020, “The invention provides an antenna device used in millimeter wave imaging system, comprising an emitting antenna array, a receiving antenna array, transmitting antenna array switching and receiving antenna array switching. for generating emitting antenna array switching and receiving antenna array switching logic state basic time sequence of switching logic control and a time sequence instruction according to a certain logic state control emitting antenna array switching and receiving the logic state of the antenna array switching of switching logic editor.”); 


XIAO discloses, 
a conveying device configured to convey an object to be inspected (FIG. 1 depicts “conveying belt”, element 8); 
a quadrature demodulation and data acquisition module (Fig. 1, “detecting module” element 4 and “data collector” element 5) wherein an input end of the quadrature demodulation and data acquisition module is connected to the millimeter wave transceiver module, to acquire, correct and process the echo signal (Page 6, Paragraph 4, “According to FIG. 3, detector module 4 working process is as follows: the digital phase discriminator, loop filter and voltage controlled oscillator composed of digital phase-locked loop, crystal oscillator output signal as reference phase frequency of digital phase discriminator; the final digital phase-locked loop under the control of the digital signal processor outputs the desired transmit signal, transmitting signal mainly by the emitting antenna, the echo received by the receiving antenna and then enters quadrature hybrid network after being amplified by the low-noise amplifier, power is divided into two paths of phase difference of 90 degrees orthogonal signal; simultaneously transmitting signal by a directional coupler coupling partial signal, which is divided into two same signals by the power divider, such as a local oscillator to obtain two paths of intermediate-frequency orthogonal signal to two paths of orthogonal signal, two paths of intermediate-frequency orthogonal signal through the corresponding intermediate frequency amplifier, band-pass filter and amplifying filter sampling of the analog-to-digital converter to digital signal form the input digital signal processor, processed by the digital signal processor”); and 
an image display unit (FIG.1 depicts display, element 7), connected to an output end of the quadrature demodulation and data acquisition module to generate and display a three dimensional image of the object to be inspected according to the echo signal (Page 6, Paragraphs 7-8 (last two paragraphs of the page), “computer 7 receiving data collector 5 real-time transmission of the detection signal according to the preset scanning track, orderly selecting the corresponding point of the echo data, extracting detecting signal corresponding to amplitude and phase information, according to the holographic imaging [tantamount to three-dimensional image] algorithm to realize the continuous image reconstruction. At the same time, according to the corresponding transmission speed signal and the instant scan position signal, the scanning motion error compensation and improves the imaging precision…computer (7) pre-processing the reconstructed image comprises denoising, enhancement, contour extraction and so on, to improve the resolution and visibility of the reconstructed image, and continuously display the preprocessed image, for security inspection personnel to examine, by manual auxiliary identification through the display screen.”)
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Jin with XIAO to incorporate the features of: a conveying device configured 

Regarding claim 2, the combination of Jin and XIAO discloses 
The millimeter wave real-time imaging based safety inspection system according to claim 1. However, Jin fails to disclose, further comprising an alarm device connected to the quadrature demodulation and data acquisition module, and configured to warn existence of dangerous goods. 
XIAO discloses, 
 further comprising an alarm device connected to the quadrature demodulation and data acquisition module, and configured to warn existence of dangerous goods (Page 3, second to last paragraph, “step ten, computer 7 when the identification is successful, sending out alarm and related information, and stops the conveying device 2, the scanning device 3 and detection device 3.”).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Jin with XIAO to incorporate the feature of: further comprising an alarm device connected to the quadrature demodulation and data acquisition module, and configured to warn existence of dangerous goods. Jin is considered analogous art to the instant application 

Regarding claim 3, the combination of Jin and XIAO discloses
The millimeter wave real-time imaging based safety inspection system according to claim 1. However, Jin fails to disclose, further comprising a door device, wherein the conveying device passes through the door device, and the millimeter wave transceiver module and the antenna array are disposed on the door device. 
XIAO discloses, 
 further comprising a door device, wherein the conveying device passes through the door device, and the millimeter wave transceiver module and the antenna array are disposed on the door device (FIG. 1 depicts “a case” element 1, which acts as a door device, through which the conveyor belt, 8, passes through. The “scanning module”3, and “detection module” 4, are disposed on the casing as can be seen in FIG. 1).
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Jin with XIAO to incorporate the features of: further comprising a door device, wherein the conveying device passes through the door device, and the millimeter wave transceiver module and the antenna array are disposed on the door device. Jin is considered analogous art to the instant application as it discloses a millimeter wave imaging system using a transmitting antenna array and receiving a receiving antenna array and switching elements to control the operation of the transmitting and receiving elements based on timing and control logic. Jin also states that the purpose of its invention is to increase image resolution. However, Jin fails to disclose the features of: further comprising a door device, wherein the conveying device passes through the door device, and the millimeter wave transceiver module and the antenna array are disposed on the door device. XIAO discloses these features. XIAO is considered analogous art as it discloses a radar system for scanning and imaging objects being passed on a conveyor belt. XIAO discloses the many features associated with security systems of passing an object through a scanner, detecting and processing the signals associated with the object, imaging the object and alerting based on the detection of the object. Specifically, XIAO discloses the features mentioned above that are not disclosed by Jin. It would have been 

Regarding claim 4, the combination of Jin and XIAO discloses
The millimeter wave real-time imaging based safety inspection system according to claim 3. However, Jin fails to disclose, wherein the conveying device comprises: a belt, passing through the door device and being used to convey the object to be inspected; and a motor, drivingly connected to the belt to drive the belt to move.
XIAO discloses, 
wherein the conveying device comprises: a belt, passing through the door device and being used to convey the object to be inspected (FIG. 1 depicts a conveyor belt, 8, which passes through the “casing”, 1, and is used to convey an object); and a motor, drivingly connected to the belt to drive the belt to move (FIG. 1, element 9, is the “conveyor belt motor” connected to the belt to drive the belt to move).
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Jin with XIAO to incorporate the features of: wherein the conveying device comprises: a belt, passing through the door device and being used to convey the object to be inspected; and a motor, drivingly connected to the belt to drive the belt to move. Jin is considered analogous art to the instant application as it discloses a millimeter wave imaging system using a transmitting antenna array and receiving a receiving antenna array and 

Regarding claim 5, the combination of Jin and XIAO discloses
The millimeter wave real-time imaging based safety inspection system according to claim 1. Jin further discloses, 
wherein the millimeter wave transceiver module comprises: 
(Paragraph 0008, “Preferably, the emitting antenna array and receiving antenna array has a single rolling-type working mode, that is, each one time, the emitting antenna array and receiving antenna array respectively only one emitting passage opening and one receiving channel are opened.”; therefore, there is a transmitting passage/channel to generate a wave and transmit it to the object to be inspected); 
a receiving link, configured to receive the echo signal returned from the object to be inspected (Paragraph 0008, “Preferably, the emitting antenna array and receiving antenna array has a single rolling-type working mode, that is, each one time, the emitting antenna array and receiving antenna array respectively only one emitting passage opening and one receiving channel are opened.”; therefore, there is a receiving passage/channel to receive reflected waves returned from the object to be inspected),
However, Jin fails to disclose, process the echo signal to transmit to the quadrature demodulation and data acquisition module; and a correction loop, configured to correct linearity of an input voltage of a first oscillation source and correct a frequency of the millimeter wave transmission signal. 
XIAO discloses, 
and process the echo signal to transmit to the quadrature demodulation and data acquisition module (FIG. 3 depicts the receiving link which is the reflected signal coming from the object and Page 6, middle of paragraph 4, “the echo received by the receiving antenna and then enters quadrature hybrid network after being amplified by the low-noise amplifier”); and 
(Page 6, paragraph 4, “According to FIG. 3, detector module 4 working process is as follows: the digital phase discriminator, loop filter and voltage controlled oscillator composed of digital phase-locked loop, crystal oscillator output signal as reference phase frequency of digital phase discriminator; the final digital phase-locked loop under the control of the digital signal processor outputs the desired transmit signal, transmitting signal mainly by the emitting antenna, the echo received by the receiving antenna and then enters quadrature hybrid network after being amplified by the low-noise amplifier” and Page 5, 1st paragraph, “In one embodiment, the detecting module through the transmitting antenna emitting the linear frequency modulation continuous wave”; therefore the linearity of the input voltage is corrected using the loop filter).
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Jin with XIAO to incorporate the features of: process the echo signal to transmit to the quadrature demodulation and data acquisition module; and a correction loop, configured to correct linearity of an input voltage of a first oscillation source and correct a frequency of the millimeter wave transmission signal. Jin is considered analogous art to the instant application as it discloses a millimeter wave imaging system using a transmitting antenna array and receiving a receiving antenna array and switching elements to control the operation of the transmitting and receiving elements based on timing and control logic. Jin also states that the purpose of its invention is to increase image resolution. However, Jin fails to disclose the features of: process the echo signal to transmit to the quadrature demodulation 

Regarding claim 7, the combination of Jin and XIAO discloses 
The millimeter wave real-time imaging based safety inspection system according to claim 5. However, the Jin fails to disclose, wherein the receiving link comprises: 
a first low-noise amplifier, amplifying and outputting a millimeter wave signal received from the receiving antenna to a radio frequency input port of a second quadrature mixer; and 
the second quadrature mixer, wherein a transmission signal coming from a second output port of the second power divider and amplified by a sixth power amplifier and the signal 
wherein the output intermediate frequency signal feeds a signal carrying information regarding the object to be inspected to the quadrature demodulation and data acquisition module for processing and analysis.
XIAO discloses, 
 wherein the receiving link comprises: 
a first low-noise amplifier (FIG. 3 depicts a LNA, 22), amplifying and outputting a millimeter wave signal received from the receiving antenna to a radio frequency input port of a second quadrature mixer (FIG. 3 depicts the output of the LNA to go to the input port of a mixer 24); and 
the second quadrature mixer, wherein a transmission signal coming from a second output port of the second power divider (FIG. 3 depicts the signal coming from the power divider, 21) and amplified by a sixth power amplifier and the signal from the first low-noise amplifier are input into a local oscillator port of the second quadrature mixer and are orthogonally mixed to obtain an output intermediate frequency signal (The signals coming from the power divider and the LNA are orthogonally mixed together at element 24); 
wherein the output intermediate frequency signal feeds a signal carrying information regarding the object to be inspected to the quadrature demodulation and data acquisition module for processing and analysis (FIG. 3 depicts the outputs of the mixed signals being sent to the DSP for processing; and Page 6, Paragraph 4, “According to FIG. 3, detector module 4 working process is as follows: the digital phase discriminator, loop filter and voltage controlled oscillator composed of digital phase-locked loop, crystal oscillator output signal as reference phase frequency of digital phase discriminator; the final digital phase-locked loop under the control of the digital signal processor outputs the desired transmit signal, transmitting signal mainly by the emitting antenna, the echo received by the receiving antenna and then enters quadrature hybrid network after being amplified by the low-noise amplifier, power is divided into two paths of phase difference of 90 degrees orthogonal signal; simultaneously transmitting signal by a directional coupler coupling partial signal, which is divided into two same signals by the power divider, such as a local oscillator to obtain two paths of intermediate-frequency orthogonal signal to two paths of orthogonal signal, two paths of intermediate-frequency orthogonal signal through the corresponding intermediate frequency amplifier, band-pass filter and amplifying filter sampling of the analog-to-digital converter to digital signal form the input digital signal processor, processed by the digital signal processor”).
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Jin with XIAO to incorporate the features of: wherein the receiving link comprises: a first low-noise amplifier, amplifying and outputting a millimeter wave signal received from the receiving antenna to a radio frequency input port of a second quadrature mixer; and the second quadrature mixer, wherein a transmission signal coming from a second output port of the second power divider and amplified by a sixth power amplifier and the signal from the first low-noise amplifier are input into a local oscillator port of the second quadrature mixer and are orthogonally mixed to obtain an output intermediate frequency signal; wherein the output intermediate frequency signal feeds a signal carrying information regarding the 

Regarding claim 11, the same analysis and cited section as system claim 1 is applied. 

Regarding claim 12, the same analysis and cited section as system claim 2 is applied. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN 102914766 A, English translation provided used for citations) in view of XIAO (CN 107543831 A, English translation provided used for citations) further in view of HIROKAZU (JP 2008145230 A, English translation provided used for citations). 

Regarding claim 10, the combination of Jin and XIAO discloses 
The millimeter wave real-time imaging based safety inspection system according to claim 1. However, the combination of Jin and XIAO fails to disclose, wherein in the quadrature demodulation and data acquisition module, the echo signal from the millimeter wave transceiver module is demodulated and acquired, is associated with a spatial position signals, and then is Fourier transformed and inverse Fourier transformed to obtain a three-dimensional image.
HIROKAZU discloses
(Page 7, Paragraph 4 , “As described above, the signal processing unit 12 can acquire a three-dimensional image of a subject by performing the processing described using the equations (1) to (4) in each azimuth direction. . Note that the configuration of the signal processing unit 12 is not limited to the above-described configuration, and for example, a configuration using fast Fourier transform (FFT) instead of discrete Fourier transform may be used.” and Page 8, Paragraph 5, “Then, the signal processing unit 12 performs discrete Fourier transform on the reception signal from the ADC 28 to convert it into a frequency domain signal, and obtains reception data for each pixel corresponding to each frequency. The received data acquired here is three-dimensional image data including the distance profile of the subject and is output to the external system.”).
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Jin and XIAO with HIROKAZU to incorporate the features of: wherein in the quadrature demodulation and data acquisition module, the echo signal from the millimeter wave transceiver module is demodulated and acquired, is associated with a spatial position signals, and then is Fourier transformed and inverse Fourier transformed to obtain a three-dimensional image. Jin, XIAO and HIROKAZU are all considered analogous arts to the instant application as they disclose systems and methods of imaging of objects using reflected radio waves. However, the combination of Jin and XIAO fail to disclose, wherein in the quadrature demodulation and data acquisition module, the echo signal from the millimeter . 

Allowable Subject Matter
Claims 6,8 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 6, the combination of Jin and XIAO discloses
The millimeter wave real-time imaging based safety inspection system according to claim 5. However, the combination of Jin and XIAO fails to disclose, 
wherein the transmitting link comprises: 

a first power divider, having an input end connected to the voltage-controlled oscillation source; 
a first power amplifier, connected to an output end of the first power divider to amplify a power of an output signal of the first power divider to reach a driving power range of a first frequency doubler; 
the first frequency doubler, doubling a frequency of a signal output from the first power amplifier to a second frequency range, and outputting the doubled signal to a first filter; 
the first filter, suppressing a spurious signal generated from the first frequency doubler, and outputting a filtered signal to a second power amplifier; 
the second power amplifier, performing power amplification on the signal output from the first filter to reach a driving power range of a second frequency doubler; 
the second frequency doubler, doubling a frequency of a signal output from the second power amplifier to a third frequency range, and outputting the doubled signal to a second filter; 
the second filter, suppressing a spurious signal generated from the second frequency doubler, and outputting a filtered signal to a third power amplifier; 
the third power amplifier, performing power amplification on the signal output from the second filter, and outputting the amplified signal to an input port of a second power divider; 
the second power divider, outputting an output signal of the third power amplifier to a fourth power amplifier through an output port; 

the first quadrature mixer, orthogonally mixing a transmitted intermediate frequency signal of a transmitting intermediate frequency link and the output signal of the fourth power amplifier, wherein a radio frequency end obtains and outputs the mixed millimeter wave signal to a fifth power amplifier; and 
the fifth power amplifier, performing power amplification on the mixed signal at the radio frequency end of the first quadrature mixer and outputs the amplified signal to the transmitting antenna.
HIROKAZU discloses, 
 wherein the transmitting link comprises: 
the first oscillation source (FIG. 5 depicts an oscillation source in the “sweep module”, 1) , being a voltage-controlled oscillation source working in a first frequency range (“The controller 13 controls the operations of the transmission signal generator 11 and the signal processor 12.” and “The transmission signal generator 11 generates a signal including a predetermined frequency component having a bandwidth B, and outputs the signal to the DAC 21.”); 
a first power divider, having an input end connected to the voltage-controlled oscillation source (FIG. 5 depicts a power divider which is dividing the oscillation signal from the “sweep module” 1); 
a first power amplifier (FIG. 5 depicts a first power amplifier of the “up converter” 2), connected to an output end of the first power divider to amplify a power of an output signal of (FIG. 5 depicts the first power amplifier coupled to the output end of the power divider which then drives the first frequency doubler); 
the first frequency doubler, doubling a frequency of a signal output from the first power amplifier to a second frequency range (“The DAC 21 converts the digital signal of the bandwidth B generated by the transmission signal generation unit 11 into an analog signal and outputs the analog signal to the up converter 22 as an IF signal. Here, the IF signal output from the DAC 21 includes frequency components (f .sub.1 , f .sub.2 , f .sub.3 ... F .sub.N ) from 150 MHz to 600 MHz, as shown in FIG. In the present embodiment, N = 200 as will be described later.”; therefore, the “up converter” 2 is used to double the frequency and the mixed signal is then transferred to a filter as seen in the “up converter” 2 portion of FIG. 5), and outputting the doubled signal to a first filter (a filter is depicted in the “up converter” 2 portion of FIG. 5); 
the first filter, suppressing a spurious signal generated from the first frequency doubler, and outputting a filtered signal to a second power amplifier (FIG. 5 depicts a filter through which the signal passes and then passes through a second power amplifier right before passing through element 2a, all this is shown in the “up converter” 2 portion of FIG. 5); 
the second power amplifier (a second power amplifier is shown in “up converter” 2 portion of FIG. 5 where the filtered signal passes through this second amplifier), 

However, HIROKAZU fails to disclose,  


the second frequency doubler, doubling a frequency of a signal output from the second power amplifier to a third frequency range, and outputting the doubled signal to a second filter; 
the second filter, suppressing a spurious signal generated from the second frequency doubler, and outputting a filtered signal to a third power amplifier; 
the third power amplifier, performing power amplification on the signal output from the second filter, and outputting the amplified signal to an input port of a second power divider; 
the second power divider, outputting an output signal of the third power amplifier to a fourth power amplifier through an output port; 
the fourth power amplifier, outputting a signal from one of the output ports of the second power divider to a local oscillator port of a first quadrature mixer; 
the first quadrature mixer, orthogonally mixing a transmitted intermediate frequency signal of a transmitting intermediate frequency link and the output signal of the fourth power amplifier, wherein a radio frequency end obtains and outputs the mixed millimeter wave signal to a fifth power amplifier; and 
the fifth power amplifier, performing power amplification on the mixed signal at the radio frequency end of the first quadrature mixer and outputs the amplified signal to the transmitting antenna.
In reference to claim 6, the prior arts made of record individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination of the claimed features of claim 6. 

Claims 8 and 9 depend on claim 6, therefore would also be allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qi (CN 105759269 A) is considered pertinent art as it discloses an inspection system to create a 3D image of an object using mmW transceivers. This reference lists a common inventor but can be used a prior art as it was published more than a year before the foreign priority date of 07/31/2017. Fig. 4 discloses a frequency doubler as well as amplifiers and filters similar to those disclosed in FIG. 3 of the instant application. 
Peschmann (US 20050104603 A1) is considered pertinent art as it discloses an invention for improved scanning of concealed objects. It specifically discloses, the use of a scanning and detecting system mounted on a door-like device through which a conveyor moves an object to be detected. It also discloses an alarm system and other general features commonly used in the scanning of objects to determine the detection of concealed objects. 
WINKEL (US 20180362262 A1) is considered pertinent art as it discloses an invention which uses a conveyor belt to move objects. The system incorporates the use of radar beams which picks up reflections and communicates the corresponding signals to a processing unit. WINKEL specifically utilizes the feature of ISAR technology in its invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648